Citation Nr: 1032369	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a genital rash.



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision rendered by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the Baltimore, Maryland RO.  In 
pertinent part, the decision denied the claim for entitlement to 
service connection for a genital rash.

In October 2005, the Veteran indicated that he could not attend a 
scheduled RO hearing and did not request the hearing to be 
rescheduled.  In September 2007 and January 2008, he failed to 
appear for scheduled hearings before the Board at the Central 
Office.

In March 2008 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development.  The 
development has been completed, and the case is before the Board 
for final review.

In a March 2008 decision, the Board denied the application to 
reopen a claim for service connection for a throat disorder and 
denied the claims for service connection for left ear tinnitus, 
extraction of the back teeth, and an allergic reaction to metal 
in false teeth.  In correspondence received in March 2008 and in 
several subsequent statements, the Veteran expressed general 
disagreement with the Board's action with respect to each of his 
denied claims.  The issues of whether new and material 
evidence has been received to reopen claims for service 
connection for a throat disorder, left ear tinnitus, 
extraction of the back teeth, and an allergic reaction to 
metal in false teeth have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's statements about experiencing an in-service 
genital rash during a training exercise are credible.

3.  The Veteran's statements about the extent and frequency of 
his current genital rash problems are not credible.

4.  Post-service VA treatment records reflect frequent evaluation 
and treatment for multiple, unexplained medical complaints noted 
to be related to somatization disorder; however, there is no 
competent medical evidence of a genital rash disorder of a 
chronic nature or any continuity of symptomatology of a genital 
rash.

5.  The Veteran is not shown to have a current genital rash 
disorder.


CONCLUSION OF LAW

A genital rash disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for a 
genital rash was received in February 2003.  Thereafter, he was 
notified of the general provisions of the VCAA by the Baltimore 
RO and AMC in correspondence dated in July 2004 and April 2008, 
respectively.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and provided 
other pertinent information regarding VCAA.  Thereafter, the 
claim was reviewed and a supplemental statement of the case was 
issued in February 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records and VA 
treatment records have been obtained and associated with his 
claims file.  He has also been provided with VA dermatology and 
genitourinary examinations to assess the current nature and 
etiology of his claimed genital rash disorder.  At his request, 
the Veteran has been scheduled for three hearings before VA 
hearing officers or Veterans' Law Judges, and has failed to 
appear for these hearings.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.
Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred in or aggravated during service if they become disabling 
to a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background and Analysis

The Veteran contends that he has a current rash in the genital 
area that he has had since service.  Specifically, he reports 
that during a training exercise at Fort Campbell, he broke out in 
a rash all over the leg and groin area, he was sent to the 
infirmary, an examiner could not identify what it was but 
"wanted to cut them off," and he has the same bumps and rashes 
today.

Initially, the Board notes that most of the Veteran's service 
treatment records are unavailable.  The National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at that facility in 1973.  In addition, 
attempts to obtain any treatment records from Forts Benning, 
Campbell, and Jackson were unsuccessful.  The Board points out 
that there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule in cases, such as this, in which records are presumed to 
have been or were destroyed while the file was in the possession 
of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's service connection 
claim has been undertaken with this duty in mind.  

In an available separation report of medical history dated in May 
1956, the Veteran indicated that he had a history of venereal 
disease.  A separation medical examination report dated in May 
1956 listed normal clinical findings of the genitourinary system, 
anus and rectum, and skin.  The only abnormality noted at 
separation was pes planus of the feet.

The Veteran had identified receiving treatment at the Washington 
VA Medical Center (VAMC) for a throat disorder between January 
and December 1957.  An attempt to locate those records in January 
1997 was unsuccessful.

In correspondence dated in August 2000, the Veteran indicated 
that "two things" were wrong with him when he separated from 
service.  He referred to a throat problem, but did not identify 
any other problem.

Post-service VA treatment records dated from November 1977 to 
January 1982 and from January to February 1988 contained no 
complaints, findings, treatment, or reference to any genital 
rash.

In January 2003 the Veteran testified before RO personnel 
regarding his claim for a throat disorder; he did not raise the 
issue of any in-service genital rash.

In correspondence dated in February 2003, the Veteran appeared to 
first raise a claim for service connection for a current rash 
that began in training in Louisiana.  

A VA treatment record dated in September 2003 indicated that the 
Veteran, who has somatoform disorder with underlying anxiety 
disorder, presented with multiple complaints, including burning 
with urination.  The assessment was dysuria.  In a VA treatment 
note dated in February 2004, he complained of groin redness and 
burning for one week and reported that he had used new detergent 
and soap recently.  The redness spread from the groin to penis 
and scrotum with continued burning.  He denied blisters or other 
lesions to the groin area.  He stated that he treated himself 
with hydrocortisone with clotrimazole solution and lotrimin 
cream.  The assessment was likely had jock itch and irritated 
skin with clotrimazole solution.

In June 2004 the Baltimore RO requested information about 
treatment for his claimed genital rash, especially within the 
last 12 months.  The Veteran replied promptly the same month and 
included completed Authorization and Consent to Release 
Information forms and statements that listed his most recent 
treatment for a rash in 1994.  In a separate statement he 
explained that "I do not have any recent.  I was relying on my 
Veteran records that got burn up in St. Louis."

In July 2004 the Baltimore RO again requested evidence to support 
his claim for service connection for a genital rash and explained 
what kinds of evidence would be helpful to decide the claim.

In a VA dermatology examination report dated in November 2004, 
the Veteran denied any history of venereal disease and stated 
that he had seen a VA dermatologist approximately three years ago 
for complaints involving the penis, including inflammation and 
lesions.  The examiner, who is listed as a staff dermatologist in 
the VA global address book, indicated that he reviewed the claims 
file and noted a biopsy report dated in April 2001 that showed 
findings compatible with inclusion cyst (minute) with fibrosis 
and mild chronic inflammation.  Following a physical examination 
of the genitalia, the impression was a slight folliculitis of the 
remnant foreskin of the penis; no evidence of any active venereal 
disease.  He added that there was evidence of one minute cyst.

In a VA treatment record dated in November 2004 several days 
after the VA examination, the Veteran's complaints included itchy 
penile lesions that had been present since military service.  
Physical examination findings included a few pinpoint cyst-like 
tiny papules on glans.  The assessment was penile inclusion 
cysts.

In March 2005 the Washington VAMC reported that after searching 
the archives facility, they were unable to locate records 
requested from January 1955 to December 1960.

In correspondence received in March 2005, the Veteran stated that 
the skin doctor who examined him did not know the origin of his 
rash; "big mistake."

Multiple additional statements were received from the Veteran in 
which he reiterated his contentions and expressed frustration 
with the loss of his service treatment records in 1973 due to 
fire.  In March 2008 he also explicitly denied ever having any 
sexually transmitted disease during service.

Additional VA treatment records dated from November 2004 to March 
2009 occasionally listed "penile inclusion cysts - stable" 
among the assessed disorders, but included no objective 
genitourinary or dermatological examination findings.  However, 
the records reflected frequent visits for various complaints and 
contained multiple comments that the Veteran had anxiety and 
somatization disorder each time he appeared with new complaints.  
Such complaints included burning thighs and hamstrings with no 
clear radicular component, facial fullness and tenderness, a 
choking feeling, night sweating, etc.  In fact, in a treatment 
note dated in September 2006, his primary physician commented on 
his "VERY long history of complaining of many things" (emphasis 
in original) and remarked again in June 2007 when he complained 
of a shock-like pain from behind his ears that he had not been to 
the clinic since January, which "might be one of his longest 
stretches."  

The Veteran was afforded a VA genitourinary examination in March 
2009.  He stated that he had been examined by a number of 
physicians and received multiple treatments with no permanent 
response.  He indicated that his rash appears every few months 
and lasts for over one month.  Physical examination findings of 
the penis, testicles, epididymis/spermatic cord/scrotum were 
reported as normal with no evidence of any current genital 
abnormality.  The diagnosis was normal genitalia.  The examiner 
indicated that she had reviewed the claims folder and commented 
that although there may be a history suggesting local 
dermatological inflammation, there was none now, nor any current 
evidence of disease.

The Board notes that the March 2008 remand instructions required 
a physician to conduct the VA examination, but a nurse 
practitioner conducted the March 2009 VA examination without a 
physician co-signing the report.  However, the Board finds that 
the RO has substantially complied with the Board's remand order 
and the report of the VA examiner is adequate to evaluate the 
Veteran's claimed genital rash disorder.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998), where Board's remand 
instructions were substantially complied with).  Here, the 
examiner reviewed the claims folder, obtained a medical history 
from the Veteran, and clearly described relevant physical 
examination findings and medical conclusions.  Because no genital 
abnormality or disease was found on examination, the request for 
a medical opinion to determine whether any genital rash was 
related to the Veteran's report of a history of venereal disease 
at separation was not warranted.  In this regard, the Board notes 
that the Veteran had subsequently clarified that he had never had 
any venereal or sexually transmitted disease and his post-service 
VA treatment records were consistent with that statement.     

In this case, the Board notes that the record does not provide a 
basis for establishing service connection for a genital rash.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Accordingly, where, as here, the claims file is void of any 
competent medical evidence establishing that the Veteran has a 
current, chronic genital rash related to a history of venereal 
disease that he reported at separation, the disability for which 
service connection is sought is not established, and thus, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claim for service 
connection for a genital rash is denied because the first 
essential criterion for a grant of service connection, evidence 
of a current genital rash disorder, has not been met.

The Board has given careful consideration to the Veteran's 
contentions that he experienced a genital rash during a training 
exercise during service and finds his statements in this regard 
to be credible because they are internally consistent throughout 
the record and he obviously intended to indicate on his 
separation report of medical history that he had experienced some 
type of genital problem during service when he checked "yes" to 
a history of venereal disease.

However, even if the Board conceded that the Veteran had a 
genital rash during active duty, service connection for a genital 
rash is not warranted because (1) there is no evidence of any 
genital rash for many years after service, and (2) there is no 
evidence of continuity of symptomatology after discharge to 
support the claim.  The Board notes that the first post-service 
evidence of any genital rash was in a VA treatment note dated in 
February 2004 that showed treatment for jock itch (tinea cruris) 
and irritated skin with clotrimazole solution, more than 47 years 
after separation from active service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a claimed 
disability is evidence against a claim of service connection).  

In addition, the only other competent medical evidence of a 
genital rash was in November 2004.  On VA examination the 
dermatologist diagnosed a slight folliculitis of the remnant 
foreskin of the penis, no evidence of any active venereal 
disease, and evidence of one minute cyst.  Approximately 10 days 
later, the assessment was penile inclusion cysts during a VA 
clinic visit.  Notably, while the record contains numerous 
complaints of other problems during frequent visits to the VAMC, 
which were often noted to be related to somatization disorder, 
the additional VA treatment records dated to March 2009 reflected 
no other subjective complaints or objective medical findings 
related to any genital rash.  

The Board also considered whether a remand to the RO was 
appropriate for an additional VA examination because the Veteran 
reported on VA examination in March 2009 that his rash appears 
every few months; the Board considered the possibility that his 
claimed genital rash was in a dormant phase.  However, because 
hundreds of pages of VA treatment records between February 2004 
and March 2009 contained only two complaints of a genital rash 
among his frequent complaints of multiple medical problems, his 
statements about the extent and frequency of his current genital 
rash problems are not credible.  Therefore, although his 
assertions about an in-service genital rash are credible, the 
lack of competent medical evidence demonstrating a continuity of 
symptomatology related to a claimed chronic genital rash disorder 
since military service weighs heavily against the claim.  See 38 
C.F.R. § 3.303(b).

For the foregoing reasons, the claim for service connection for a 
genital rash must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a genital rash is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


